United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
White Plains, NY, Employer
)
___________________________________________ )
M.B., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-749
Issued: December 4, 2008

Oral Argument September 23, 2008

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 15, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ nonmerit decision dated October 16, 2007, denying her request for
further merit review of her claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board
has jurisdiction over this nonmerit decision. The most recent merit decision of the Office is
dated August 18, 2006 when it terminated appellant’s compensation benefits effective
March 22, 2003. Because more than one year has elapsed between the last merit decision of the
Office and the filing of this appeal, the Board lacks jurisdiction to review the merits of this
claim.
ISSUE
The issue is whether the Office properly refused to reopen appellant’s case for further
review of the merits of her claim under 5 U.S.C. § 8128(a).

FACTUAL HISTORY
This case has previously been before the Board.1 In a September 23, 2005 decision, the
Board found that the Office met its burden of proof to terminate appellant’s compensation
benefits effective March 22, 2003. The Board also found that she did not meet her burden of
proof to establish that she had any injury-related disability or residuals after March 22, 2003
causally related to the employment injury. The facts and the history as set forth in the Board’s
prior decision are incorporated by reference herein.
In separate letters dated May 15 and 24, 2006, appellant requested reconsideration and
submitted additional evidence. She alleged that the report of the impartial medical examiner,
Dr. Benjamin A. Nachamie, was not rationalized and insufficient to resolve the conflict.
Appellant alleged that the physician’s findings pertaining to genetics and obesity were “without
merit.” She alleged that she continued to have residuals of her employment-related injuries
which included her preexisting cervical discogenic and lumbar disease.
Appellant submitted additional reports from Dr. Sana L. Bloch dated September 29, 2005
and January 31, 2006. Dr. Bloch opined that appellant remained permanently and totally
disabled as a result of her cervical discogenic and lumbar discogenic disease. Appellant also
submitted copies of previously submitted reports, including a May 15, 2003 operative report
from Dr. John K. Houten, a Board-certified neurologist, who performed a cervical discectomy on
that same date.
By decision dated August 18, 2006, the Office denied modification of its previous
decision. It found that the referee opinion was the weight of the medical evidence. Additionally,
the Office noted that appellant’s claim was accepted for the orthopedic conditions of lumbosacral
and cervical sprains and not accepted for any cervical conditions.
By letter dated July 20, 2007, appellant requested reconsideration. She essentially
reiterated her previous arguments. Appellant contended that she had already presented
documentation from her physicians that showed that her employment-related conditions
continued. She also alleged that there was no new injury on February 29, 2000. Appellant
repeated her disagreement with the report of the impartial medical examiner, Dr. Nachamie. She
also requested that the Office compare her case with other cases.
By decision dated October 16, 2007, the Office denied appellant’s request for
reconsideration without a review of the merits. It found that her request neither raised substantial
legal questions nor included new and relevant evidence and, thus, it was insufficient to warrant
review of its prior decision.
LEGAL PRECEDENT
Under section 8128(a) of the Federal Employees’ Compensation Act,2 the Office may
reopen a case for review on the merits in accordance with the guidelines set forth in section
1

Docket No. 05-331 (issued September 23, 2005), petition for recon denied (issued February 3, 2006).

2

5 U.S.C. § 8128(a).

2

10.606(b)(2) of the implementing federal regulations, which provides that a claimant may obtain
review of the merits if the written application for reconsideration, including all supporting
documents, sets forth arguments and contains evidence that:
“(i) Shows that [the Office] erroneously applied or interpreted a specific point of
law; or
“(ii) Advances a relevant legal argument not previously considered by the Office;
or
“(iii) Constitutes relevant and pertinent new evidence not previously considered
by the [the Office].”3
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
the Office without review of the merits of the claim.4
ANALYSIS
Appellant disagreed with the termination of her benefits and requested reconsideration on
July 20, 2007 asserting that she continued to have medical residuals related to her accepted
injury. The underlying issue is medical in nature; whether appellant continued to experience
residuals from her accepted work-related injury. However, appellant did not submit any relevant
or pertinent new evidence not previously considered by the Office.
In her July 20, 2007 request for reconsideration, appellant reiterated her previous
arguments. She repeated her contentions that she had already presented documentation from her
physicians which showed that her employment-related conditions continued. Appellant also
expressed her disagreement with the findings of the impartial medical examiner, Dr. Nachamie.
The Board finds that this evidence was already of record and is cumulative in nature. Evidence
which repeats or duplicates evidence already in the case record has no evidentiary value and does
not constitute a basis for reopening a case.5
Appellant argued that there was no new injury on February 29, 2000 and requested that
the Office compare her case with other cases. The Board notes that these arguments are not
relevant to whether she continued to be disabled due to her accepted employment condition,
which is a medical issue. The submission of evidence that does not address the particular issue
involved does not constitute a basis for reopening a case.6

3

20 C.F.R. § 10.606(b).

4

Id. at 10.608(b).

5

See Betty A. Butler, 56 ECAB 545 (2005).

6

Robert P. Mitchell, 52 ECAB 116 (2000); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000); Alan G.
Williams, 52 ECAB 180 (2000).

3

Appellant did not provide any relevant and pertinent new evidence to establish that she
continued to be disabled due to her accepted employment-related conditions. Consequently, the
evidence submitted by appellant on reconsideration does not satisfy the third criterion, noted
above, for reopening a claim for merit review. Furthermore, appellant also has not shown that
the Office erroneously applied or interpreted a specific point of law, or advanced a relevant new
argument not previously submitted. Therefore, the Office properly denied her request for
reconsideration.
CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s case for further
review of the merits of her claim under 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 16, 2007 is affirmed.
Issued: December 4, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

